ORDER
PER CURIAM.
Inasmuch as the Commonwealth filed a timely motion to vacate the erroneous sentence imposed by the trial court, appellant’s contention that the trial court was never accorded *398an opportunity to correct the sentence is without merit. For the reasons stated in the opinion filed in Commonwealth v. Corporan, — Pa.-, 613 A.2d 530 (1992), the decision of the Superior Court vacating the sentence imposed by the trial court and remanding for application of the mandatory minimum sentencing statute, 18 Pa.C.S. § 7508(a), is affirmed.
NIX, C.J., and LARSEN, J., did not participate in the consideration or decision of this matter.
McDERMOTT, J., did not participate in the decision of this matter.